Petition for Writ of Mandamus Denied and Opinion filed February 13, 2003








Petition for Writ of Mandamus Denied and Opinion filed
February 13, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00141-CV
____________
 
IN RE JOSEPH JOE HANDY, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On January 31, 2003, relator,
an inmate, filed a petition for writ of mandamus in this Court seeking credit
on his sentence for Astreet time.@  See Tex. Gov=t. Code Ann. ' 22.221;  see also Tex. R. App. P. 52.
We deny relator=s petition for writ of mandamus.
 
 
PER CURIAM
 
 
Petition Denied
and Opinion filed February 13, 2003.
Panel consists of
Chief Justice Brister and Justices Fowler and Edelman.